IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-05-00421-CV
 
In re
Sue Walston
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 
          The
petition for writ of mandamus is denied.
 
 
 
                                                                   PER
CURIAM
 
Before
Justice Vance, and
          Justice
Reyna
Petition
denied
Opinion
delivered and filed February 8, 2006
[OT06]




 


ly: 'CG Times', serif">MEMORANDUM OPINION
                                                                                                                

      Kurt Garrison appeals an order granting a plea to the jurisdiction filed by Appellee Texas
Department of Public Safety.  The court signed the order on April 26, 2002.  Garrison timely
perfected his appeal on Tuesday, May 28, the day after Memorial Day.
      Because Garrison filed a motion for new trial, the clerk’s record was due on Monday, August
26.  The district clerk informed this Court by letter dated July 11 that Garrison had not paid the
fee for preparation of the clerk’s record or made arrangements to pay this fee.
      Rule of Appellate Procedure 37.3(b) provides that if an appellant fails to pay or make
arrangements to pay the clerk’s fee for preparation of the record, the Court may:
dismiss the appeal for want of prosecution, unless the appellant was entitled to proceed
without payments of costs.  The court must give the appellant a reasonable opportunity
to cure before dismissal.

Tex. R. App. P. 37.3(b).
      More than thirty days have passed since the clerk’s record was due.  By letter dated
September 6, 2002, we notified Garrison of this defect and warned him that his appeal would be
dismissed for want of prosecution if he did not make the necessary arrangements for the filing of
the clerk’s record.  Id. 37.3(b), 42.3, 44.3.  Garrison has not responded to our letter.  Therefore,
this appeal is dismissed for want of prosecution.  Id. 37.3(b).  Costs are taxed against Garrison.
 
                                                                         PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed October 9, 2002
Do not publish
[CV06]